NOTE, after an interview with the attorney of record Kirk Nuzum it was concluded that claim 28, line 2, should be amended to delete “is in a coil shape” and add –comprises coils--. This amendment is detailed below and is the only correction to the Notice of Allowance mailed 04/06/21.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, 21, and 23-26 are directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-30, directed to a process that embodies the allowable process, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/20/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk Nuzum on 04/13/21.
The application has been amended as follows: 
Claims 34-36 have been cancelled. 
Claim 1, line 3: delete “that extends” and add --the at least one strut extending--.
Claim 1, line 4: insert --of the drive shaft-- after “a rotation axis”.
Claim 1, line 4: delete “whose” and add --the at least one strut comprising a--.
Claim 1, line 4: insert --that-- after “central portion”.
Claim 1, line 12: delete “device” and add --portion--.
Claim 1, line 23: insert --portion-- after “filter”.
Claim 2, line 4: insert --of-- after “cutting”.
Claim 5, line 4-5: delete “having an X-ray contrast material disposed in a portion of the at least one strut” and add --of the at least one strut, wherein the contrast portion comprises X-ray contrast material--.
Claim 24, line 2, delete “filter device includes a”. 
Claim 24, line 2: insert --is-- after “filter portion”.
Claim 27, line 4: delete “that extends” and add --the at least one strut extending--.
Claim 27, line 4: insert --of the drive shaft-- after “a rotation axis”.
Claim 27, line 4: delete “whose” and add --the at least one strut comprising a--.
Claim 27, line 4: insert --that-- after “central portion”.

Claim 27, lines 11-12: delete “which are repeatedly disposed over the drive shaft along the rotation axis,”.
Claim 27, line 16: delete “device” and add --portion--.
Claim 27, line 27: insert --portion-- after “filter”.
Claim 28, line 2: delete “is in a coil shape” and add –comprises coils--.
Claim 28, line 2: insert --plurality of-- after “the”.
Claim 28, line 2: delete “with” and add --as--.
Claim 28, line 2: insert --of the coils-- after “gaps”.
Claim 28, line 3: delete “formed on the outer circumference of the drive shaft”.
Claim 28, line 3: delete “rotates” and add --rotate--.
Claim 29, line 2: delete “is covered with” and add --comprises--.
Claim 29, lines 3-4: delete “and the cover portion includes the hole portions penetrating the cover portion in a radial direction, which is perpendicular to the rotation axis”.
Claim 30, line 2: delete “is covered with” and add --comprises--.
Claim 30, line 3: insert --plurality of-- after “such that the”.
Claim 32, line 3: delete “same outer”.
Reasons for Allowance
Claims 1-5, 21, and 23-33 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches the method steps of inserting the elongated shaft of the filter device into a distal end of a distal tube, the distal tube being on a distal side of the at least one strut.
As to claims 1 and 27, previously cited prior art reference Palestrant discloses the invention substantially as claimed but fails to provide a filter device comprising an elongated shaft that is inserted 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771